DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 5 – 12 are pending. Claims1 – 4 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: speed detection section, driving section and control section in claims 5 - 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 – 12 recites the limitation “the deviation is greater than or equal to a predetermined value continues for a predetermined time or more”” throughout the claim set.  The limitation is vague in 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 – 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Amagasa (JP 2011131779 A) as cited by Applicant.
Regarding independent claim 5, Amagasa teaches a wiper device (Abstract) comprising: a wiper motor (motor. 2) that causes wiper blades to carry out wiping operation (Paragraph [0021]); a speed detecting section (motor rotation speed calculation unit, 23 with processor, 24) that detects a rotational speed of the wiper motor (2; Paragraph [0031]); a driving section (motor drive command unit, 31) that generates voltage that is supplied to the wiper motor (2; Paragraph [0029]); and a control section (CPU, 22) that controls the driving section such that voltage for driving (Paragraph [0029]), which eliminates deviation between a target rotational speed expressed by a speed command value and a rotational speed of an output shaft of the wiper motor detected by the speed detecting section (Paragraph [0012]), is supplied to the wiper motor (2), and that, in a case in which a state in which the deviation is greater than or equal to a predetermined value continues for a predetermined time or more, controls the driving section such that voltage for deceleration that is lower than the voltage for driving is supplied to the wiper motor (Paragraphs [0012] – [0019]) .  
Regarding claim 6, Amagasa teaches the wiper device wherein the control section (CPU, 22) controls the driving section such that the voltage for deceleration is supplied to the wiper motor (2), by lowering the target rotational speed expressed by the speed command value (Paragraph [0014]).  
Regarding claim 7, Amagasa teaches the wiper device comprising: a rotational angle detecting section that detects a rotational angle of the output shaft (5; Paragraphs [0025] and [0026]), wherein the control section (CPU, 22) controls the driving section such that the voltage for deceleration is supplied to 
Regarding claim 8, Amagasa teaches the wiper device comprising: a rotational angle detecting section that detects a rotational angle of the output shaft (5; Paragraphs [0025] and [0026]), wherein the control section (CPU, 22) controls the driving section such that the voltage for deceleration is supplied to the wiper motor in a case in which the state in which the deviation is greater than or equal to the predetermined value continues for the predetermined time or more and the rotational angle detected by the rotational angle detecting section -2-New U.S. Patent Application reaches a predetermined switching angle that is near an intermediate angle of a range of rotational angles of the output shaft (5; Paragraphs [0012] – [0019]).  
Regarding claim 9, Amagasa teaches the wiper device wherein the control section (CPU, 22) controls the driving section such that voltage, which is gradually lowered from the voltage for driving to the voltage for deceleration, is supplied to the wiper motor (2), and thereafter controls the driving section such that the voltage for deceleration is supplied to the wiper motor (2; Paragraphs [0014], [0029], [0032], [0037] and [0050]).  
Regarding claim 10, Amagasa teaches the wiper device wherein the control section (CPU, 22) controls the driving section such that voltage, which is gradually lowered from the voltage for driving to the voltage for deceleration, is supplied to the wiper motor (2), and thereafter controls the driving section such that the voltage for deceleration is supplied to the wiper motor (2; Paragraphs [0014], [0029], [0032], [0037] and [0050]).  
Regarding claim 11, Amagasa teaches the wiper device wherein the control section (CPU, 22) controls the driving section such that voltage, which is gradually lowered from the voltage for driving to the voltage for deceleration, is supplied to the wiper motor (2), and thereafter controls the driving section such that the voltage for deceleration is supplied to the wiper motor (2; Paragraphs [0014], [0029], [0032], [0037] and [0050]).  
Regarding claim 12, Amagasa teaches the wiper device wherein the control section (CPU, 22) controls the driving section such that voltage, which is gradually lowered from the voltage for driving to 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723